I do hereby find from stipulations and evidence as follows:
1. That the petitioner met with an accident arising out of and in the course of his employment on January 37th, 1925, while operating the hand-lifting mechanism of a lifting truck, the handle slipped from his hand and forcibly struck him in the chest, fracturing the eighth and ninth ribs.
2. That the petitioner received temporary disability amounting to $18.86, which has been paid, and that he suffered permanent disability of two per cent, of total body disability which is allowed for injuries suffered by the petitioner, amounting to ten weeks at the compensation rate of $13.20 per week.
3. That the attorney for petitioner to receive a counsel fee of $50, together with medical expert testimony, disbursements amounting to $50 for the two physicians who, testified in behalf of the petitioner, payably by the respondent, together with stenographer’s fee of $10.
Charles E. Corbin,

Deputy Commissioner.